DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US-20120260093), and further in view of Wallrabenstein (US-20180248706).
a.	Referring to claims 1 and 11:
	Regarding claims 1 and 11, Benson teaches a method of efficient cryptographic third-party authentication of an asset transfer, the method comprising: receiving, at a process authentication node, transfer data relating to an asset transfer, wherein the transfer data includes at least a first authentication datum (Para 60…. authentication node receives data 608 relating to an asset transfer wherein the data includes authentication data); retrieving, by the process authentication node, from an instance of a secure listing, a first digitally signed assertion including at least a second authentication datum, wherein the first digitally signed assertion is generated by a data validator device as a function of information of a transferring entity (Para 60…. authentication node retrieves a second authentication data for authenticating the first authentication data); comparing, by the process authentication node, the at least a first authentication datum to the at least a second authentication datum; and authenticating, by the process authentication node, the transfer data as a function of the comparing of the at least a first authentication datum to the at least a second authentication datum (Para 60… comparing and validating the first and retrieved authentication data to authenticate the data transfer).  
	Benson fails to recite that the authentication node includes a physically unclonable function. However, authentication nodes that includes a physically unclonable function is well known in the art and recited by Wallrabenstein in Para 11 (authentication device including a physically unclonable function (PUF)).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the authentication device of Benson to include a PUF as taught by Wallrabenstein for the purpose of ensuring the strength and security of the authentication process.
a.	Referring to claims 2 and 12:
	Regarding claims 2 and 12, the combination of Benson and Wallrabenstein teaches the method of claim 1 further comprising receiving a secure proof associated with the transferring entity (See Benson, Para 51… receiving a secure proof of the client).  
a.	Referring to claims 3 and 13:
	Regarding claims 3 and 13, the combination of Benson and Wallrabenstein teaches the method of claim 1, wherein the first digitally signed assertion identifies the data validator device (See Benson, Para 27 and 60… HMAC comprising SIV identifying token).  
a.	Referring to claims 4 and 14:
	Regarding claims 4 and 14, the combination of Benson and Wallrabenstein teaches the method of claim 3, wherein the first digitally signed assertion is generated by the data validator device using trusted hardware (See Benson, Para 27 and 60…. hardware token).  
a.	Referring to claims 5 and 15:
	Regarding claims 5 and 15, the combination of Benson and Wallrabenstein teaches the method of claim 1 further comprising determining a confidence level in the data validator device (See Benson, Para 60… validating HMAC comprising SIV).  
a.	Referring to claims 6 and 16:
	Regarding claims 6 and 16, the combination of Benson and Wallrabenstein teaches the method of claim 5, wherein determining the confidence level further comprises cryptographically validating a secure timestamp (See Benson, Para 60… timestamp validation).  
a.	Referring to claims 7 and 17:
	Regarding claims 7 and 17, the combination of Benson and Wallrabenstein teaches the method of claim 1, wherein the process authentication node and the data validator device are not connected by a network (See Benson, Para 27 and 60…. token and server not connected).  
a.	Referring to claims 8 and 18:
	Regarding claims 8 and 18, the combination of Benson and Wallrabenstein teaches the method of claim 1 further comprising cryptographically validating freshness of a local copy of the secure listing (See Benson, Para 60… validation).  
a.	Referring to claims 9 and 19:
	Regarding claims 9 and 19, the combination of Benson and Wallrabenstein teaches the method of claim 1, wherein the at least a second authentication datum further comprises a cryptographic hash of authentication information, and comparing the at least a first authentication datum to the at least a second authentication datum further comprises cryptographically hashing the at least a first authentication datum (See Benson, Para 60…. authenticating HMAC comprising authentication data).  
a.	Referring to claims 10 and 20:
	Regarding claims 2 and 20, the combination of Benson and Wallrabenstein teaches the method of claim 1, wherein comparing the at least a first authentication datum to the at least a second authentication datum further comprises retrieving the at least a second authentication datum from a locally stored instance of the secure listing (See Benson, fig. 3 and Para 60…. authentication data locally stored on the server).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497